internal_revenue_service number release date index number ------------------------------------------------------------ -------------------------------- ------------------------------------------------------------ ---------------------------------------- ------------------------ ------------------------------------------- -------------------------------- - -re --------------------------- department of the treasury washington dc person to contact -------------------------- id ------------- telephone number --------------------- refer reply to cc psi b09 - plr-140371-03 date july legend decedent trust date trust date trust date child child grandchild a grandchild b grandchild c ---------------------- --------------------------------------- ---------------- -------------------------------------------- ---------------------- ----------------------------------------- ----------------------- ------------------------------ ------------------------------- ------------------------------- ------------------------------- ------------------------------ plr-140371-03 grandchild d grandchild e grandchild f grandchild g individual individual bank trust 1-a trust 1-b trust 1-c trust 1-d trust 1-e trust 1-f trust 1-g trust 2-a trust 2-b trust 2-c trust 2-d -------------------------- ----------------------------- ------------------------- ----------------------------- ------------------------ ------------------------ -------------------------------- --------------------------------------------------- ------------------------ --------------------------------------------------- ------------------------ ------------------------------------------------- ------------------------ ---------------------------------------------- ------------------------ ------------------------------------------------- ------------------------ --------------------------------------------- ------------------------ ------------------------------------------------ ------------------------ --------------------------------------------------- ------------------------ --------------------------------------------------- ------------------------------------------------- ------------------------ ---------------------------------------------- ------------------------ ------------------------ plr-140371-03 trust 2-e trust 2-f trust 2-g trust 3-a trust 3-b trust 3-c trust 3-d trust 3-e trust 3-f trust 3-g foundation district_court ------------------------ ------------------------------------------------- ------------------------ --------------------------------------------- ------------------------ ------------------------------------------------ ------------------------ --------------------------------------------------- --------------------------------------------------- ------------------------ ------------------------------------------------- ------------------------ ---------------------------------------------- ------------------------ ------------------------------------------------- ------------------------ --------------------------------------------- ------------------------ ------------------------------------------------ ------------------------ -------------------------------------- ---------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------ date family family family_foundation ------------------- ----------------- ------------------- ------------------------------------------------ plr-140371-03 state statute date state statute dear ------------ ---------------------------------------- ----------------------- ---------------------------------------- this is in response to your authorized representative’s letter of date requesting rulings regarding the application of the gift estate and generation-skipping_transfer agst tax consequences of a proposed transaction this letter responds to that request facts the information submitted and representations made are as follows decedent created trust on date trust on date and trust on date date date and date are all dates prior to date there have been no additions to trust trust or trust after date decedent has two daughters child and child and seven grandchildren grandchild a grandchild b grandchild c grandchild d grandchild e grandchild f and grandchild g each of the seven grandchildren is referred to in the trusts as a primary beneficiary trust trust and trust are irrevocable trusts for the benefit of decedent’s seven grandchildren and have substantially_similar terms trust trust and trust have the same trustees individual individual and bank the trust instrument of each trust provides that the share for each grandchild shall be held as a separate trust therefore the trust trust agreement governs the administration of trust 1-a trust 1-b trust 1-c trust 1-d trust 1-e trust 1-f and trust 1-g the trust trust agreement governs the administration of trust 2-a trust b_trust 2-c trust 2-d trust 2-e trust 2-f and trust 2-g the trust trust agreement governs the administration of trust 3-a trust 3-b trust 3-c trust 3-d trust 3-e trust 3-f and trust -g trust provisions article iii of each trust provides that the trust shall continue until the death of the survivor of certain individuals who are living at the time of the creation of the trust and for twenty-one years thereafter article v of each trust provides generally that each separate trust share shall be held primarily for the benefit of a primary beneficiary and his or her descendants at the end of the trust period the remaining trust fund shall be distributed among the then living primary beneficiary or primary beneficiaries or if none to the other lawful article vi paragraph a provides that the trust agreement is irrevocable article vii paragraph k provides that in exercising any of the powers conferred plr-140371-03 descendants of the primary beneficiary or beneficiaries per stirpes if there are no lawful descendants of the primary beneficiary or beneficiaries the trustees shall distribute the trust estate to the then living descendants of decedent excluding decedent or if none to foundation article vii sets forth the powers of the trustees paragraph a of article vii provides that the trustee shall have the power to retain trust property or any part thereof in the same form as it now is or in which it may be later received upon the trustees by the trust instrument the action of a majority of the trustees shall be sufficient to bind the trust and to make effective any act or decision of the whole body of trustees except that the trustees must act unanimously in the matter of dissolution or termination of the trust or any part thereof in the matter of the distribution of any of the principal of the trust property in the appointment of a_trust manager and the fixing of his powers and authorities and in investing or loaning money to any corporation association or firm in which the trustees or any of them are individually interested authorities that the trustees have the trustees originally named in the trust agreement the original trustees may exercise any and all of their powers and authorities conferred by the trust or refrain from so doing in cases where they or any of them have or might be considered to have an interest adverse to the trust or any beneficiary in addition the original trustees are relieved from any and all liability responsibility or accounting to the trust and each beneficiary thereof in respect to any_action taken or not taken by them as original trustees of any trustee other than the original trustees if it appears that such other trustee has or might be considered to have an interest adverse to the trust or any beneficiary such trustee may join in taking action as trustee if such action or omission of action is authorized or approved by a court having jurisdiction after notice prescribed by the court has been given to all living beneficiaries in addition with respect to any trustee other than an original trustee it is hereby declared the policy of this trust that if the action proposed to be taken or refrained from being taken is such as is reasonably prudent that the court may approve the same even though the trustee concerned may have an interest adverse to the trust or to any beneficiary a trustee having an interest adverse to the trust or any beneficiary shall not be subject_to removal on that account that in case any of the original trustees shall die resign or become legally incapacitated or if for any other reason there shall be a vacancy in the number of article vii paragraph l provides that with respect to the powers and article ix sets forth various trustee provisions for trust paragraph a provides article vii paragraph l provides that with respect to the powers and authorities article ix paragraph b provides that a written instrument by the surviving or plr-140371-03 trustees the surviving or remaining original trustees shall fill the vacancy or vacancies thus arising thereafter if none of the original trustees is acting the then acting trustees shall fill all vacancies arising thereafter and in the event that they fail to do so within sixty days after the vacancy occurs then any trustee or any beneficiary may apply to district_court for the appointment of a trustee or trustees to fill such vacancy and said court shall upon such application appoint a suitable trustee or trustees remaining original trustee or original trustees or by the then acting successor trustee shall be sufficient authority for the trustee or trustees so appointed to act and the trust property in all cases shall upon the written acceptance of the trustee or trustees vest in the new trustee or trustees therein designated or appointee as a co-trustee without any conveyance or transfer of trust property or any part thereof and shall invest them with a trustee’s authority hereunder article ix paragraph c provides that while the trustees consist of at least two of the original trustees they are empowered to amend alter or change the provisions of this section providing for the appointment or the manner of appointment or both of any and all trustees to fill vacancies such modification shall be made by an instrument in writing signed by the original trustees then acting and shall be attached to an executed copy of the trust instrument and when so attached shall have the same force and effect as though originally incorporated herein required to furnish a bond however a trustee other than the original trustees shall be required to furnish a bond conditioned to faithfully perform his duties as a trustee with surety or sureties acceptable to the then acting trustees the amount of the bond shall not be less than five percent of the book_value of the trust property at the end of the preceding calendar_year and said amount shall be fixed by the then acting trustees the expense of procuring the bond if any shall be paid_by the trust three instrument to the contrary neither decedent nor a_related_or_subordinate_party as that term is defined for federal tax purposes shall be appointed or act as a trustee hereunder provides that the trustees shall keep complete books_and_records of the trust property and of their accounts subject at all times to the inspection of a primary beneficiary and his parents or guardian and shall furnish any beneficiary upon request with annual statements of the condition of the trust article ix paragraph e provides that in all cases the number of trustees shall be article ix paragraph d provides that none of the original trustees shall be article x sets forth additional provisions relating to trustees paragraph a article ix paragraph f provides that notwithstanding anything in the trust article x paragraph d provides that each of the trustees shall only be article x paragraph b provides that the trustees may from time to time hire article x paragraph e provides that the trustees or any of them may act as article x paragraph c provides that the trustees or any of them may receive plr-140371-03 suitable offices for the transaction of the trust business employ counsel a_trust manager and such other agents as the trustees may deem suitable define their duties and fix and pay their compensation compensation_for their services as a trustee only if all three trustees previously authorize said compensation and fix its amount or rate in writing responsible for his own willful and corrupt breach of trust and not one for another directors employees agents or in any official capacity for any corporation association or firm the stock of or interest in which is owned or held directly or indirectly by the trust and as such may receive compensation from such corporation association or firm and may vote salaries or increases in salaries to trustees or any of them as directors agents employees or officials of any such corporation association or firm either to themselves or to other trustees and in so doing shall incur no liability whatsoever to the trust and shall not be accountable to the trust or any beneficiary thereunder responsible in any way for the acts or defaults of any predecessor trustee nor for any loss or expense caused by anything done or neglected to be done by any predecessor trustee but such successor trustee shall be liable only for his or her own acts and defaults with respect to the trust funds actually received by him or by her as trustee every successor trustee shall be vested with all the duties rights titles and powers whether discretionary or otherwise of the original trustees except as herein specifically provided to the contrary time to amend modify or alter any term or provision of the trust agreement by written instrument executed unanimously by all trustees provided that a no such amendment modification or alteration shall be effective until written consents are obtained from a majority of the then living legally competent adults who would be entitled to trust property if the trust were entirely terminated b the rights of the beneficiaries with respect to distribution of principal and income shall not be impaired except that discretionary payments of income to a beneficiary may be made mandatory c no amendment modification or alteration may be made whereby any portion of the trust property shall or may be distributed to decedent or may inure to decedent’s benefit d the duties of the trustees to keep and render accounts shall not be abrogated or diminished and e where unanimous action by the trustees is required under the terms of the trust instrument such requirement shall not be changed article x paragraph f provides that no successor trustee shall be liable or article xiii provides that the trustees are empowered at any time and from time to article vii paragraph k of each trust will be modified generally to require article vii paragraph a of each trust instrument will be modified to allow the plr-140371-03 exercise of trustee’s power to amend trusts and merger of trusts on date the trustees of trust trust and trust unanimously exercised their limited power of amendment under article xii of each trust to modify the terms of the trusts the trustees’ exercise the trustees’ exercise modifies each trust instrument as follows article iii of each trust will be modified generally to provide that each trust will be administered by four trustees two family trustees and two independent trustees the family trustees will consist of one trustee from family and one trustee from family the independent trustees will consist of any corporate or individual trustee who is neither issue of decedent nor related to or subordinate within the meaning of sec_672 of the code to any issue of decedent in addition the definition of the term foundation will be revised to include family_foundation trustees to retain assets in any family business unanimous action by the trustees in the dissolution or termination of any trust under each trust agreement in the distribution of any of principal of the trusts in the delegation of powers and duties to a non-trustee the appointment of one or more trust managers and the determination of the trust managers’ powers and authority in investing or loaning money to any corporation association or firm in which any trustee is interested in the exercise of any power granted to the trustees under article xiii of each trust agreement and whenever only two trustees are empowered to act all other acts may be performed by a majority of the trustees statement to the effect that the power of family trustees to participate in decisions to distribute principal to any of their respective issue shall not be treated as conferring on them an interest adverse to the trust or any beneficiary and the exercise or nonexercise of that power shall not require the authorization or approval of any court trustee shall consist of one or more of child and her issue the family trustee will initially be child similarly the family trustee shall consist of one or more of child and her issue the family trustee will initially be child the balance of article ix as modified will contain provisions regarding the method of administration when more than one family trustee is serving for a particular family and the manner of selecting successor family and family trustees in addition article ix as modified will provide that upon the appointment of a family trustee and a family trustee individual will be deemed to have retired as a trustee and shall no longer serve as a trustee of any of the trusts article ix of each trust will be modified generally to provide that the family article vii paragraph l of each trust will be modified generally to add a a new paragraph h will be added to article x of each trust to provide that a the new article x paragraph g of each trust will provide generally that no plr-140371-03 a new paragraph g will be added to article x of each trust that sets forth certain limitations that will apply to the rights powers responsibilities and discretion granted to the trustees under each trust agreement the new article x paragraph g of each trust will provide generally that no family trustee may participate in any discretionary decision to withhold or distribute income or principal to any individual who is acting as a family trustee or to distribute income or principal in a manner that would satisfy a legal_obligation of any family trustee except that under some circumstances child and child may participate in discretionary decisions to distribute to their issue trustee shall participate in exercising any power under article xiii in a manner that would allow the trustee to exercise any discretion prohibited by this paragraph g b possess or exercise any power or discretion that would cause assets of any trust to be subject_to the estate_tax or c possess or exercise any power or discretion that would cause the assets of any trust to be subject_to gift_tax or generation-skipping_transfer_tax any provision of the agreement incapable of being so construed or applied shall be inapplicable to the trustee in question trustee’s duty to disclose information to co-trustees and the right of a trustee to receive information from the co-trustees shall not be affected by any limitations on that trustee’s powers to the family line and the family line more specifically that paragraph will be modified to provide that no amendment modification or alteration to the trust shall be effective until consented to by the adult competent beneficiaries of all trusts under each agreement by written instrument executed by at least fifty percent of such beneficiaries who are issue of child if there are more than two such beneficiaries or by each such beneficiary if there are only one or two such beneficiaries and at least fifty percent of such beneficiaries who are issue of child if there are more than two such beneficiaries or by each such beneficiary if there are only one or two such beneficiaries authority to merge the seven separate trusts currently constituting trust with the separate trusts held for the same beneficiaries under trust and trust if such a merger were authorized the trustees would be permitted to merge the trusts as follows i trust 1-a trust 2-a and trust 3-a would be merged into new trust a ii trust 1-b trust 2-b and trust 3-b would be merged into new trust b iii trust 1-c trust 2-c and trust 3-c would be merged into new trust c iv trust 1-d trust 2-d and trust 3-d would be merged into new trust d v trust 1-e trust 2-e and trust 3-e would be merged into new trust e vi trust 1-f trust 2-f and trust 3-f would be merged into in addition to the proposed modifications outlined above the trustees also seek article xiii paragraph a of each trust will be modified to incorporate references state statute provides that a trustee may without the approval of any court plr-140371-03 new trust f and vii trust 1-g trust 2-g and trust 3-g would be merged into new trust g merge two or more trusts having substantially_similar terms and identical beneficiaries into a single trust if the trustee determines that merging the trusts is in the best interest of all persons interested in the trusts and will not substantially impair the accomplishment of the purposes of the trusts on date district_court approved the proposed modification and merger of the trusts district court’s order is contingent upon a favorable private_letter_ruling from the service you have now requested the following rulings the proposed transactions will not cause any of the original trusts or the trusts resulting from the proposed merger to be subject_to the gst tax imposed by chapter of the code the proposed transactions will not cause any interest in any original or resulting trust to be includible in the estate of any beneficiary or family individual trustee for purposes of the estate_tax imposed by chapter of the code by reason of any power or discretion exercisable by such beneficiary or family trustee with respect to that trust including such beneficiary’s or family trustee’s power to consent to or approve any future modification to that trust the proposed transactions will not cause any beneficiary or family individual trustee to be treated as having made a gift that is subject_to the gift_tax imposed by chapter of the code as a result of any power or discretion exercisable by such beneficiary or family trustee with respect to that trust including such beneficiary’s or family trustee’s power to consent to or approve any future modification to that trust law analysis ruling sec_2601 imposes a tax on every generation-skipping_transfer section b a of the tax_reform_act_of_1986 and ' b i of the generation-skipping_transfer_tax regulations provide that the generation-skipping_transfer_tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added plr-140371-03 sec_26_2601-1 provides that any trust in existence on date will be considered an irrevocable_trust except as provided in ' b ii b or c relating to property includible in the grantor's gross_estate under and sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust which is excluded from the application of chapter by ' b a of the act a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy paragraphs b i a b or c of this subsection by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter but only if -- the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in ' than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust in this case trust trust and trust and the individual trusts thereunder are considered irrevocable because neither sec_2038 nor sec_2042 apply also it is represented that no additions were made to trust trust or trust or any of the individual trusts thereunder after date consequently trust trust and trust and the individual trusts thereunder are currently exempt from the gst tax the proposed modifications to trust trust and trust and the subsequent merger of the individual trusts comprising trust trust and trust into new trust a new trust b new trust c new trust d new trust e new trust f and new trust g will not shift any beneficial_interest in trust trust or trust or any of the individual trusts thereunder to a beneficiary who occupies a lower generation as defined in ' than the person or persons who held the beneficial_interest prior to the modification and merger in addition the proposed transactions will not extend the time for vesting of any beneficial_interest in the trusts beyond the period provided for in the original trusts further the modifications and mergers will not result in an actual or constructive_addition to any of the trusts plr-140371-03 thus after the proposed modifications and the subsequent merger of the individual trusts comprising trust trust and trust into new trust a new trust b new trust c new trust d new trust e new trust f and new trust g each of the original and resulting trusts will be deemed to have been created and irrevocable on date and will be exempt from the gst tax ruling sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released a power_of_appointment by a disposition that is of such nature that if it were a transfer of property owned by the decedent the property would be includible in the decedent's gross_estate under sec_2035 to inclusive for purposes of sec_2041 the power_of_appointment shall be considered to exist on the date of the decedent's death even though the exercise of the power is subject_to a precedent giving of notice or even though the exercise of the power takes effect only on the expiration of a stated period after its exercise whether or not on or before the date of the decedent's death notice has been given or the power has been exercised sec_2041 defines the term general_power_of_appointment as a power that is exercisable in favor of the decedent the decedent's_estate the decedent's creditors or the creditors of the decedent's_estate sec_2041 provides that a power to consume invade or appropriate property for the benefit of the decedent that is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent is not a general_power_of_appointment sec_2041 provides in part that a power_of_appointment created after date that is exercisable only in conjunction with another person shall not be deemed a general_power_of_appointment i if the power is not exercisable by the decedent except in conjunction with the creator of the power or ii if the power is not exercisable by the decedent except in conjunction with a person having a substantial plr-140371-03 interest in the property subject_to the power which is adverse to the exercise of the power in favor of the decedent sec_20_2041-1 of the estate_tax regulations provides in part that if a_trust instrument provides that the beneficiary may appropriate or consume the principal of the trust the power to consume or appropriate is a power_of_appointment similarly a power given to a decedent to affect the beneficial_enjoyment of trust property or its income by altering amending or revoking the trust instrument or terminating the trust is a power_of_appointment in addition a power in a donee to remove or discharge a trustee and appoint himself may be a power_of_appointment for example if under the terms of a_trust instrument the trustee or his successor has the power to appoint the principal of the trust for the benefit of individuals including himself and the decedent has the unrestricted power to remove or discharge the trustee at any time and appoint any other person including himself the decedent is considered as having a power_of_appointment sec_20_2041-1 provides in part that a power_of_appointment is not a general power if by its terms it is either a exercisable only in favor of one or more designated persons or classes other than the decedent or his creditors or the decedent's_estate or the creditors of his estate or b expressly not exercisable in favor of the decedent or his creditors or the decedent's_estate or the creditors of his estate under state statute a trustee who is a beneficiary of a_trust is generally prohibited from exercising or participating in the exercise of any power of the trustee i to make discretionary distributions of either principal or income to or for the benefit of the trustee as beneficiary unless such distributions are limited by an ascertainable_standard relating to the trustee-beneficiary’s health education maintenance or support as described in sec_2041 and sec_2514 of the code or ii to discharge any legal support or other obligation of the trustee to any person in this case under the new paragraph g of article x no family trustee may participate in any discretionary decision to withhold or distribute income or principal to any beneficiary who is acting as a family trustee in addition no family trustee may participate in any discretionary decision to distribute income or principal in a manner that would satisfy a legal_obligation of any family trustee additionally although the trust instruments of trust trust and trust as modified provide that the trustees acting unanimously shall have the power to modify certain provisions of the trusts any such amendment approved by the trustees will not become effective without the consent of a majority of the adult beneficiaries who are the issue of child and a majority of the adult beneficiaries who are the issue of child new article x paragraph g further limits this power to modify by prohibiting any trustee from possessing or exercising any power that would cause the assets of any trust to be subject_to the estate gift or gst tax plr-140371-03 accordingly after the proposed modifications and the subsequent merger of the individual trusts constituting trust trust and trust into new trust a new trust b new trust c new trust d new trust e new trust f and new trust g no beneficiary or family trustee of any trust will be deemed to possess a general_power_of_appointment over the assets of any such trust by reason of any power or discretion exercisable by such beneficiary or family trustee thus no interest in any trust will be includible in the estate of any beneficiary or family trustee under sec_2041 sec_2501 imposes a tax for each calendar_year on the transfer of property by ruling gift during such calendar_year by any individual resident or nonresident whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible sec_2511 provides that subject_to certain limitations the gift_tax applies under sec_2514 the exercise or release of a general_power_of_appointment created after date is deemed the transfer of property by the individual possessing such power sec_2514 defines a general_power_of_appointment as a power which is exercisable in favor of the individual possessing the power the possessor his estate his creditors or creditors of his estate in this case after the proposed modifications and the subsequent merger of the individual trusts constituting trust trust and trust into new trust a new trust b new trust c new trust d new trust e new trust f and new trust g each beneficiary will have the same beneficial_interest as he or she held under trust trust and trust because the beneficial interests of the beneficiaries will be substantially the same before and after the proposed transactions no transfers will be deemed to occur as the result of the transaction in addition as discussed in the previous section with regard to the applicability of sec_2041 after the proposed modifications and the subsequent merger of the individual trusts constituting trust trust and trust into new trust a new trust b new trust c new trust d new trust e new trust f and new trust g no beneficiary or family trustee of any trust will be deemed to possess a general_power_of_appointment over the assets of any such trust under sec_2514 pursuant to the trustees’ exercise and the subsequent merger of certain of those trusts will not result in a transfer subject_to gift_tax by any beneficiary or family trustee under sec_2511 or sec_2514 accordingly we conclude that the modification and administration of each trust except as expressly provided herein no opinion is expressed or implied this ruling is directed only to the taxpayer requesting it sec_6110 plr-140371-03 concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter provides that it may not be used or cited as precedent letter is being sent to your authorized representatives representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this the rulings contained in this letter are based upon information and sincerely melissa c liquerman melissa c liquerman branch chief branch office of associate chief_counsel passthroughs special industries
